A draft report filed by the defendant in this case of rulings alleged to have been made by the trial judge in connection with the trial of the case was disallowed by the trial judge. So also was a draft report of a denial by the trial judge of a motion for a new trial. Petitions for the establishment of reports were denied by the Appellate Division, and the petitioner — defendant in the case — appealed to this court. There was no error in denying these petitions for the reason — if for no other •— that neither draft report filed by the petitioner if established would have presented to the Appellate Division any “question of law of such gravity as properly to call for consideration of the court.” See Commonwealth v. Vallarelli, 273 Mass. 240, 247; Qraustein, petitioner, 305 Mass. 571. Compare Lovell v. Lovell, 276 Mass. 10, 11-12.